Title: Thomas Jefferson to Madame de Stael, 28 May 1813
From: Jefferson, Thomas
To: Staël Holstein, Anne Louise Germaine Necker, baronne de


          United States of America. May 28. 1813.
          I recieved, with great pleasure, my dear Madam and friend, your letter of Nov. 10. from Stockholm and am sincerely gratified by the occasion it gives me of expressing to you the sentiments of high respect and esteem which I entertain for you. it recalls to my remembrance a
			 happy portion of my life passed in your native city, then the seat of the most amiable and polished society of the world, and of which yourself, and
			 your venerable father were such distinguished
			 members. but, of what scenes has
			 it
			 since been the theatre, & with what havoc has it overspread the earth!
			 Robespiere met the fate, and his memory the execration he so justly merited. the rich were his victims and perished by thousands.
			 it is by millions that Bonaparte destroys the poor, and he is eulogised and deified, by the sycophants even of science. these merit more than the meer oblivion to which they will be consigned; and the day will come when a
			 just posterity will give to their hero the only preeminence he has earned, that of having been the greatest of the destroyers of the human race. what year of his military life has not consigned a
			 million of human beings to death, to poverty, and wretchedness. what field in Europe may not raise a monument of the murders, the burnings, the desolations, the famines and miseries it has witnessed from him! and all this to acquire a reputation which
			 Cartouche attained, with less injury to mankind, of being fearless of god or man.
          To compleat and universalize the desolation of the globe, it has been the will of Providence to raise up at the same time a tyrant as unprincipled, and as overwhelming for the ocean. not in the poor Maniac George, but in his
			 Government and Nation. Bonaparte will die, and his tyrannies with him. but a Nation never dies. the English Government and it’s pyratical principles & practices have no fixed term of duration. Europe feels, and is writhing under the scorpion whips of Bonaparte. we are assailed by those of England. the one continent thus placed under the gripe of England, and the other of Bonaparte, each has to grapple with the enemy immediately pressing on itself. we must extinguish the fire kindled in our own house, and leave to our friends beyond the water that which is consuming
			 theirs. it was not till England had taken 1000. of our ships, and impressed into her service more than 6000. of our citizens; till she had declared, by the proclamation of her Prince Regent that she would not repeal her aggressive orders, as to us, until Bonaparte should have repealed his as to all nations; until her minister, in formal conference with ours, declared that no proposition for protecting our seamen from being impressed, under colour of taking their own, was practicable or admissible; that the door to
			 justice and to all amicable arrangement being closed, and negociation become both desperate and dishonorable, that we concluded that the war she had been for years waging against us might as well
			 become a war on both sides. she takes fewer vessels from us since the declaration of war, than before, because they venture more cautiously; and we now make full reprisals where before we made
			 none. England is, in principle, the enemy of all nations maritime nations, as Bonaparte is of the continental: and I place in the
			 same line of insult to the human understanding the pretension of conquering the ocean, to establish Continental rights, as that of conquering the
			 continent to restore Maritime rights. No, my dear Madam; the object of England is the permanent dominion of the ocean, and the monopoly of the trade of the world. to secure this, she must keep a larger fleet than her own resources will maintain. the resources of other nations then must be impressed to supply the deficiency of her own. this is
			 sufficiently developed and evidenced by her successive strides towards the usurpation of the sea. mark them from her first war after
			 William Pitt, the little, came into her administration. she first forbade to Neutrals all trade with her enemies in time of war, which they
			 had not in time of peace. this deprived them of their trade from port to
			 port of the same nation. then she forbade them to trade from the port of one nation to that of any other at war with her, altho’ a right fully exercised in time of peace. next,
			 instead of taking
			 vessels only entering a blockaded port, she took them over the whole ocean if destined to that port, altho’ ignorant of the blockade, & without intention to violate it. then she took them returning from that
			 port, as if infected by previous infraction of blockade. then came her paper blockades, by which she might shut up the whole world without sending a ship to sea, except to take all those sailing
			 on
			 it, as they must of course be bound to some port. and these were followed by her orders of council forbidding every nation to go to the
			 port of any other, without coming first to some port of Great Britain, there paying a tribute to her, regulated by the cargo, and taking from her a license to proceed to the port of destination; which operation the vessel was to repeat with the return cargo on
			 it’s way home. according to these orders we could not send a vessel from St Mary’s to St Augustine, distant 6 hours sail, on our own coast, without crossing the Atlantic four times, twice with the outward cargo, and twice with the inward. she found this too daring and outrageous, for a single step, retracted as to certain articles of commerce, but left it in
			 force as to others which constitute important branches of our exports. and finally, that her views may no longer rest on inference, in a recent debate, her minister has declared in open
			 parliament,
			 that the object of the present war is a monopoly of commerce. in some of these atrocities, France kept pace with her fully in speculative wrong, which her impotence only shortened in practical execution. this was called retaliation by both; each charging the other with the initiation of
			 the outrage. as if two combatants might retaliate, on an innocent by-stander, the blows they recieved from each other.
			 to make war on both would have been ridiculous. in order therefore to single
			 out
			 an enemy, we offered to both that if either would revoke it’s hostile decrees, & the other should refuse, we would interdict all intercourse whatever with that other; which would be war of
			 course, as being an avowed departure from neutrality. France accepted the offer, & revoked her decrees as to us. England not only refused, but declared by a solemn proclamation of her
			 Prince Regent that she would not revoke her orders even as to us, until those of France should be annulled as to the whole world. we thereon declared war, and with abundant
			 additional cause. in the mean time an examination before parliament of the
			 ruinous effects of these orders on her own manufacturers, exposing
			 them to the nation, and to the world, their Prince issued a Palinodial proclamation, suspending the orders on certain conditions, but claiming to renew them at pleasure, as a matter of right. even this might have prevented the war, if done, and known here before it’s declaration. but
			 the sword being once drawn, the expence of arming incurred, and hostilities in full course, it would have been unwise to discontinue them, until effectual provision should be agreed to by England for protecting our citizens on the high seas from impressment by their naval commanders, through error voluntary or involuntary; the fact being notorious that these officers, entering our
			 ships at sea under pretext of searching for their seamen (which they have no right to do, by the law or usage of nations, which they neither do, nor ever did, as to any other nation, but ours,
			 and
			 which no nation ever before pretended to do in any case) entering our ships, I say, under pretext of searching for, & taking out their seamen, they took ours, native as well as naturalised,
			 knowing them to be ours, merely because they wanted them.
			 it is not long since they impressed at sea two nephews of General Washington, returning from Europe, and put them, as common seamen, under the ordinary discipline of their ships of war.
			 insomuch that no American could safely cross the ocean, or venture to pass by sea from one to another of
			 our own ports. there are certainly other wrongs to be settled between England and us; but of a minor character, and such as a proper spirit of conciliation on both sides would not permit to continue them at war. the sword however can never again be sheathed, until the
			 personal safety of an American on the ocean, the most important, the most vital of all the injuries we can recieve, is compleatly provided for.as soon as we heard of her partial repeal of
			 her
			 orders of council, we offered instantly to suspend hostilities by an armistice, if she would suspend her impressments, and meet us in arrangements for securing our citizens against them. she
			 refused
			 to do it, because impracticable by any arrangement, as she pretends; but, in truth, because a body of 60. or 80,000. of the finest seamen in the world, which we possess, is too great a resource
			 for
			 manning her exaggerated navy, to be relinquished, as long as she can keep it open. peace is in her hand whenever she will renounce the practice of aggression on the persons of our citizens. if
			 she
			 thinks it worth eternal war, eternal war we must have. she alledges that the sameness of language, of manners, of appearance, render it impossible to distinguish us from her subjects. but because
			 we
			 speak English, and look like them, are we to be punished, are free free and independent men to be submitted to their bondage? England has misrepresented to all Europe this ground of the war. she has called it a new pretension, set up since the repeal of her orders of council. she knows there has never been a moment of suspension of our reclamations
			 against it, from General Washington’s time inclusive to the present day. and that it is distinctly stated in our declaration of war, as one of it’s principal causes.—she has pretended we have entered into the war to establish
			 the principle of ‘free bottoms, free goods,’ or to protect her seamen against her own right over them. we contend for neither of these.—she
			 pretends we are partial to France; that we have observed a fraudulent and unfaithful neutrality, between her & her enemy. she knows this to be false, and that if there has been any inequality in our proceedings towards
			 the belligerents it has been in her favor. her ministers are in full possession of full proofs of this. our accepting at once, &
			 sincerely, the mediation of the virtuous Alexander, their greatest friend, and the most aggravated enemy of Bonaparte sufficiently proves whether we have partialities on the side of her enemy. I sincerely pray that this mediation may produce a just peace. it will prove that the immortal character, which
			 has first stopped by war the career of the destroyer of mankind, is the friend of peace, of justice & of human happiness, and the patron of unoffending and injured nations. he is too honest
			 and
			 impartial to countenance propositions of peace derogatory to the freedom of the seas.
          Shall I apologise to you, my dear Madam, for this long political letter? but yours justifies the subject, and my feelings must plead for the unreserved expression of them; and they have been the less reserved, as being from a private citizen, retired from all connection with the government of his country, and whose ideas, expressed without communication with any one, are neither known, nor imputable to them.
          The dangers of the sea are now so great, and the possibilities of interception by sea and land such that I shall subscribe no name to this letter. you will know from whom it comes by it’s reference to the date of time and place of yours, as well as by it’s subject in answer to that. this omission must not lessen in your view the assurance of my great esteem, of my sincere sympathies for the share which you bear in the afflictions of your country, and the deprivations to which a lawless will has subjected you. in return, you enjoy the dignified satisfaction of having met them, rather than be yoked with the abject to his car: and that, in withdrawing from oppression, you have followed the virtuous example of a father whose name will ever be dear to your country, & to mankind. with my prayers that you may be restored to it, that you may see it reestablished in that temperate portion of liberty which does not infer either anarchy or
			 licentiousness, in that high degree of prosperity which would be the consequence of such a government, in that, in short, which the constitution of 1789 would have ensured it, if
			 wisdom could have staid at that point the fervid but imprudent zeal of men who did not know the character of their own country men, and that you may long live in health and happiness under it, & leave to the world a well educated, and virtuous representative &
			 descendant of your honored father, is the ardent prayer of the sincere and respectful friend who writes this letter.
        